Legislative process on the 3rd Energy Package (debate)
The next item is the debate on the oral question to the Council on the continuation and timely conclusion of the legislative process on the 3rd Energy Package by Hannes Swoboda, Reino Paasilinna, Eluned Morgan, Atanas Paparizov, Giles Chichester, Alejo Vidal-Quadras, Herbert Reul, Angelika Niebler, Gunnar Hökmark and Jerzy Buzek, on behalf of the Socialist Group in the European Parliament and of the Group of the European People's Party (Christian Democrats) and European Democrats - B6-0493/2008).
author. - Mr President, on 18 June and 9 July 2008, the European Parliament adopted at first reading the legislative resolutions on the directives and regulations of the third Energy Package. The package is of major importance for the creation of a European internal market in electricity and gas and for ensuring a transparent and clear regulatory framework for investments in transmission networks and enhancing regional and pan-European cooperation. On that basis, the energy package contributes greatly to the EU Member States' security of energy supply.
Its adoption will also be a major contribution to the efforts to implement the ambitious legislative package on energy and climate change, which I am confident Parliament will adopt tomorrow.
In this respect, we would like to request that the French presidency inform us of its intention to present to the European Parliament the common position of the Council on the five legislative proposals. We would also appreciate detailed information on what steps the Council, and in particular the Czech presidency, envisages for the continuation and timely conclusion of the legislative process on the third Energy Package.
The European Parliament has repeatedly demonstrated its willingness to engage in a constructive dialogue with the Council. As a token of this readiness, the European Parliament rapporteurs initiated a letter addressed to Minister Borloo on 17 July, where we call upon the presidency-in-office to establish informal talks between the Council and Parliament in the period between the general political agreement and the formal notification of the common position of the Council. Furthermore, we encouraged the Council to prioritise this legislative package, with informal talks starting as early as September 2008, as we were convinced this would serve the interests of the three institutions, the French presidency and EU citizens at large. Later on, we drew attention to the necessity of starting these timely negotiations on a number of occasions.
I would like to highlight the European Parliament resolution on the outcome of the European Council meeting in Brussels on 15 and 16 October 2008, where we call on the Council to start the negotiations.
After the political agreement of 10 October, the Chair of the Committee on Industry, Research and Energy proposed in a letter of 7 November to hold the first meeting in the form of an informal trialogue before the end of this year. We regret that such a meeting has not yet taken place.
For our part, once we receive the common position of the Council, we are ready to start a trialogue in order to reach an interinstitutional agreement.
Today, at a meeting of the rapporteurs and representatives of all political groups, organised by the Chair of the Committee on Industry, Ms Niebler, we unanimously agreed to propose to begin the trialogue as early as possible, preferably in Strasbourg in the week starting 12 January 2009, considering the time constraints. We hope that the Czech presidency will be able to accept this proposal.
We are aware at this stage that the Council has covered in its common position the areas of substantial political importance, such as unbundling, the third-country clause and a level playing field. It has not, however, addressed the issues raised by the European Parliament at first reading, such as the greater role of the regulatory agency, protection of consumers, energy poverty etc. We hope to discuss these important issues in an intensive dialogue in January and February.
Allow me to express my belief that the Council will respond in an expeditious and constructive manner to the issues raised by the European Parliament, which guarantee the implementation of the package and defend the interests of millions of European consumers.
Mr President, tomorrow Parliament will decide on the various parts of the climate package. This will mean that, in a very short time, we have negotiated our way forward and taken decisions on important parts of future European energy and environment policy. It also means that Parliament and the Council will have completed the climate package long before we have got very far with implementing and taking decisions about the energy markets. It ought actually to have been the other way round, which is to say that we should have been able to complete the decision-making in relation to the electricity and gas markets and cross-border markets long before we got to this point. The energy market we are now constructing within the framework of the climate package requires a properly functioning energy market across Europe's borders, with competition to keep prices down. We should also ensure that we can utilise every single energy source that we have available to us in Europe. The system has become a little confused between the market package and the climate package in this area.
What we can do now is ensure that we make headway with these negotiations as quickly as possible. It is, of course, up to the Czech Presidency to get the negotiations started as soon as possible, perhaps, as suggested here earlier by one of my fellow Members, in Strasbourg in January. However, tomorrow when we decide on the climate package, the French Presidency will also be required to handle the situation and to initiate a process that enables the negotiations to start immediately and the discussions on unbundling, better competition and cross-border connections to get underway as soon as possible.
This is important, not only in order to keep prices down and to allow more competition, but also in order to ensure that the various Member States who, as a result of the climate package, may find themselves in a more vulnerable situation, do not become isolated. This is something that needs to be done, and I hope that most of it will be carried out under the Czech Presidency.
However, Mr President, Minister, we do not want to allow the French Presidency to evade its responsibility in these final days of December 2008. Thank you very much.
Mr President, ladies and gentlemen, I can assure you that we have no intention of shirking our responsibilities, in fact quite the contrary.
The Council has on several occasions, including during this six-month period, underlined the great importance that it places on creating an internal market in electricity and gas, ensuring a transparent and clear regulatory framework for investments in and operation of transmission networks, and reinforcing the role of regulatory authorities and their cooperation. This importance should again be underlined at this time when, hopefully, the climate and energy package will be adopted, all the more so as completing this internal market is a prerequisite for achieving our objectives in this area.
The importance placed by the French Presidency on the successful conclusion of this package, which is a fundamental element of European energy policy, cannot therefore be called into question. Neither can the importance placed on meeting the agreed deadline, in other words reaching agreement before the end of the legislative term. It therefore made every effort to achieve political agreement on all five texts during the Council meeting on 10 October.
I must remind you that, despite the excellent and comprehensive work of the Slovenian Presidency, two essential issues were left open in the texts, which took the form of a general approach, due to the lack of an opinion from Parliament during the Council meeting on 6 June. These issues were investments of third countries in the energy sector and conditions of fair competition. Every effort was made and we managed to ensure that a unanimous agreement was reached during the October Council meeting. I would point out that the Commission very much supported the terms of the October common position.
On the day after this agreement, the French Presidency engaged the services of the Council's General Secretariat to carry out the technical and legal work needed to finalise the 300 pages of legislation in this package, so that the common positions could be forwarded to Parliament in December. The prompt conclusion of this work is dependent on both the services of Parliament and also those of all Member States.
In line with the indication given by the secretariat of the committee responsible for coordinating the work of the institutions, and in agreement with the future Czech Presidency, it was decided that this common position would be forwarded to Parliament in the coming days, at the beginning of January. As far as the Council is concerned, it intends to conclude the procedures for this adoption on 9 January. I do not need to remind you that we have been negotiating a number of packages at the same time, including the one that we have talked about today and the one on maritime transport which has really fired up all the respective negotiators.
Despite the physical impossibility of starting negotiations on that package, in a letter of 17 November sent to the President of Coreper and to the chairman of the Committee on Industry, Research and Energy, the French Presidency indicated its availability to attend an initial meeting in the form of a trialogue, as you asked, in order to begin some initial exchanges. The conditions have now been met so that we can devote ourselves fully to examining this package and hopefully reaching agreement at second reading, by next May. This, in any event, is what the French Presidency hopes.
Member of the Commission. - Mr President, first of all I would like to thank honourable Members for this very timely question. It is very important that we conclude the debate on the internal energy market during this legislature. It was a very complex package of measures which was proposed; the debate this time leads up to the second-reading agreement and, as one would expect, takes into account the complex nature of these proposals.
On the asset side I would say that it is very important that in the Council we now have political agreement and common positions will be adopted in early January. The Commission will also adopt its communication to the Parliament on the common position in early January so that it will be in time for the first part-session in January. So from this point of view we are ready to come with common positions to Parliament, so that Parliament can take note of these positions and move into formal negotiations.
The second point I would like to stress is that the forthcoming Czech presidency is putting a lot of emphasis on working ambitiously to achieve results in March, or earlier if possible. They also plan trialogues. They would be happy to have one each week - they are really very ambitious, making it their first priority.
Thirdly I would like to thank the French presidency because, with all the workload on energy and climate change package, they have really delivered what they promised on the internal market package. It was not easy to reach a political agreement in the Council; under the Slovenian presidency we agreed on some main points, but some points were still shaky. Now we have solid agreement in the Council, and the Council is ready to negotiate.
Next I would like to thank Parliament. I would like to thank Mrs Niebler for her patience in the trialogues, because we reached the first agreement partly thanks to your hard work, so I apologise and I hope we will not go on into the night during the discussions on the internal energy market. However, I believe that we have good substance with which to make an agreement because all the rapporteurs are working very closely together. I hope it will not go on into the early hours.
From the Commission side I promise that we will work hard to find an acceptable compromise, because from the Commission point of view it is crucial that the European Union is strong on the internal energy market. It guarantees security of supply, it guarantees lower consumer prices, but most of all it also guarantees that all the measures we would like to propose through ETS will be effective. The Commission has a full interest in finding an agreement and in facilitating agreement between the European Parliament and the Council.
Mr President, Mr President-in-Office, Commissioner, ladies and gentlemen, we have debated the climate package all day today and the vote will take place tomorrow. The prognosis is that there will be broad agreement on this climate package which, all in all, is a good thing.
However, the overall climate package and the noble targets in this package are only realisable if we also make a quantum leap forward in matters such as extended networks and extended infrastructure. That is why I am delighted that the Council arrived at a common position in October, so that we here in Parliament can, as we always hoped, progress quickly with our consultations. I hope that negotiations will start soon. I am grateful to you, Mr President-in-Office, for having already set the ball in motion.
At a working level, I see that the secretariats have already started cooperation and making preparations so that negotiations can commence in January or February under the Czech Presidency. If the Commission, as in so many cases, acts as the honest middleman, we shall achieve good compromises in the end.
At a material level, there are of course huge differences on certain fundamental points between the Council's position and the position of the European Parliament. Mr Hökmark has already addressed the question of unbundling property rights and whether there is an alternative. The Council has taken a different position to Parliament here in both the gas and electricity sectors. The question as to what role the agency should play will be one of the key questions. At the moment the Council and Parliament share very different views. There are even different emphases within the overall complex of consumer rights.
I am confident that the political will to reach agreement exists even with this dossier. If we all cooperate as constructively as on the climate package, then we shall achieve that too. I hope that we will not need to sit over the weekend; getting up once at 4.40 a.m. on a Saturday morning to debate the climate package was enough for me. From that point of view, I am looking forward to good cooperation.
Mr President, I must firstly thank Mr Borloo for his constructive attitude and for indicating the Council's willingness to conclude the discussion on this package by the end of this legislative term.
I am also very grateful on behalf of my group for the statement made by Commissioner Piebalgs that he would support the finding of a compromise, though we have very many issues on which the Council has not touched and for which the Commission has reserved its position.
The European Parliament, and we in the PSE Group in particular, insist on issues such as consumer rights and energy poverty which we would like to see reflected in the final document. I would like to assure you that we are ready to participate in this trialogue from the very beginning of January and, as Mrs Niebler has just mentioned, this is the intention of all the rapporteurs and all the political groups. We would be very happy if the Czech presidency were ready to join us at the beginning of January so that we can complete our work in substance by the end of March and are able to finalise the package during the month of April, probably at the second part-session in April. That would be the ideal solution.
I would like to assure you that we will also be ready to find a compromise and try to find a solution for both packages, but this should of course be a process that will lead to a more competitive market, to more transparency, to viability of all the stakeholders, allowing them to have their say in a future energy market. We are sure that the role of the Agency could be improved within the limits of the Meroni case and we have found good proposals for that in Parliament.
We hope that the Commission will support us and that we can create a package with actors and codes that are implemented, and that they are backed by obligatory decisions, not implemented on a voluntary basis. I think this would be a good solution for a real third Energy Package that will go beyond the second one and that will create the basis for a truly functioning competitive market.
Mr President, I think it is a very good thing that the energy package is back on the table and I should like, first of all, to take this opportunity to remind the House that, as far as the internal market in electricity is concerned, the European Parliament voted with a very, very impressive majority against the third way agreed between Angela Merkel and Nicolas Sarkozy. I think that should not be overlooked in the consultations which lie before us now.
I was most displeased at how the French Presidency treated the issue like a hot potato over the last six months and has now passed this hot potato to the Czech Presidency. That is no way to deal with an issue that is very important, because with unbundling, for which Parliament has stood so consistently, we would create a much better competitive situation on the European internal market in electricity and we would, in my view, also guarantee that prices are set more fairly and more transparently.
It is often maintained that, as a result, we could also make energy cheaper. The Group of the Greens/European Free Alliance has never claimed that, but we would continue to connect with our position the demand for fairer price-setting and competition and for citizens to be able to understand this better.
I am now, on behalf of my group, expressly in favour of resuming further consultations on this energy market package in January - I do not know what was said earlier as, unfortunately, I was late arriving - or as early as possible, because I believe that the overall energy and climate strategy cannot function and cannot be perfect unless we develop the market in accordance with the political objectives that we formulated in the climate and energy package.
(PL) Mr President, first and foremost I should like to thank Mr Borloo for his excellent preparation for the negotiations on the climate package and for steering them through to their conclusion.
Unfortunately things did not go well for the third energy package during the French Presidency. I should like to take this opportunity of thanking Commissioner Piebalgs for his work in the first half of this year, however. We did largely succeed in getting the third energy package through Parliament as well, thanks to constant discussions with the Commission and to the many amendments we tabled.
It is my view that in the climate package we have a problem with the unjustified windfall profits, as they have become known. The main reason for this type of profits is the absence of a genuine market and of the relevant solutions. For example, it is hard to imagine windfall profits in relation to the sale of vehicles, apples or oranges because in those cases there is a genuine market and such profits would be impossible.
That is why, having taken such a great step forward regarding protection of the natural environment in the climate package, we must now consider actions relating to the market. It is our duty to do so. The common market should bring us greater competition and energy security, which is what our customers are eagerly awaiting in particular.
I should like to pose a question to the French Presidency. Did individual countries change their stance concerning the third energy package in the course of debate on the energy and climate package? I ask this because it is now abundantly clear that it is imperative to complete work on the third energy package in order to implement the climate package.
(DE) Mr President, Mr President-in-Office, Commissioner, reference was made several times, and quite rightly so, during today's debate to the connections between the energy package and climate issues. I consider this connection to be inextricable and hope that the timetable which has now been submitted will result in our finding a true consensus between the European institutions on the question of the internal market in energy within the next few months.
I should like to expressly say in this connection that I do not consider it a good thing, even though it was praised several times today, that we pursue the snap decision method we have just applied on the issue of climate. First reading agreements may be a very good thing, but when they basically result in all majorities being changed and the roles and functions of the individual institutions being brought to bear in a very unbalanced manner, then I do not think it is a good thing.
(RO) The energy package needs to give out a strong signal to investors, especially in the energy sector. Unfortunately, the climate change package will not be complete until the energy package is also finalised. I am also mentioning this because the European Union needs investment in an energy infrastructure, a fact which is also confirmed by the European economic recovery plan.
We need to invest in connecting up the European Union's energy infrastructures. We want to promote renewable energy sources, but in order to achieve this, producers of renewable energy need to be able to access the power supply grid so that the electricity generated from these sources can reach the end consumer. This is why I hope that urgent measures will be taken on approving this package during the period ahead. Thank you.
Mr President, I must respond to Mrs Harms on this package as there seems to be an information problem between us.
I would repeat that, despite the extraordinary work of the Slovenian Presidency, two major issues were left open and were not tackled by any of the institutions, apart from the Commission. These were the issue of free and fair market access and the issue of investments of third countries in the EU's energy sector.
Please allow me to say that these were not minor problems. They were two problems that were shelved because they were complicated. They were not tackled and no agreement could be reached during the Council meeting on 6 June 2008. The French Presidency is absolutely convinced that the internal market is an integral part of all the measures on which we are working and on which Parliament will hopefully vote tomorrow.
I would say to Mrs Harms that, during the Council meeting in October, we spent many difficult hours trying to reach a unanimous agreement, as Commissioner Piebalgs knows, because the positions were so far apart. The various bodies - General Secretariat of the Council, Commission services, secretariat of the Committee on Industry, Research and Energy - were then able to do their work.
The ball is now rolling so that we can start to make quite definite progress with the Czech Presidency, with a coordination letter having been sent, and so that in January we can work towards reaching an agreement before the end of the legislative term, which would round off a great legislative term for the European Parliament.
That is what I had the opportunity to say a moment ago with regard to Mr Paparizov's question.
Member of the Commission. - Mr President, I would like to thank the French presidency again, which has also done a good job on our internal market energy package, because we really have had some difficult moments in the Energy Council. Also, all the texts concerning the political agreement and the common position had to be translated in order to submit them to Parliament, which required a lot of work. I would also like to emphasise that there has always been very close cooperation between the French presidency and the forthcoming Czech presidency. I think the dossier is moving smoothly to the Czech presidency, whose ambition is, if there is political will from Parliament and from the Council, to find compromises on all five proposals. I believe it is doable, and the Commission will do everything in its power to facilitate it.
In the mean time, I would emphasise one particular event, which I believe is very important. As Mr Paparizov rightly said about consumers, we launched our Citizens' Energy Forum with consumer organisations in the autumn, which brings all the consumer organisations together to discuss the energy market package, so we need to broaden the scope of the agreement not only because of Parliament and the Council but also to achieve greater acceptance of the energy market in general by European citizens. It is also very important to see in all this process that not only companies will benefit but also that citizens and industries will benefit. Sometimes debates are misleading, because all the unbundling is actually done for the sake of consumers. I think that is a very important point and we will need to address this issue of strengthening our proposal during the trialogue that we will start in January. I am convinced that during the first week that we will meet here there will be this trialogue. It depends on the Czech presidency, but I know its ambition and I know the readiness of the Commission to move ahead. So I hope that we can do it all in Strasbourg and I will convey the message to the Czech presidency about your wish and willingness to work hard on the dossier.
The debate is closed.